In the United States Court of Federal Claims
                                               No. 21-1991
                                     (Filed under seal: June 7, 2022)
                                (Reissued for Publication: July 11, 2022) 1

 **************************************
 ZEROAVIA, INC.,                            *
                                            *
                      Plaintiff,            *
                                                       Post-Award Bid Protest; Motion to
                                            *
                                                       Dismiss; RCFC 12(b)(1); Standing;
           v.                               *
                                                       Competitive   Range;     Substantial
                                            *
                                                       Chance for Award.
 THE UNITED STATES,                         *
                                            *
                      Defendant.            *
 **************************************
William M. Weisberg, Law Offices of William Weisberg PLLC, McLean, VA, counsel for
Plaintiff.

Mariana Teresa Acevedo, U.S. Department of Justice, Civil Division, Washington, DC, counsel
for Defendant.
                                         OPINION AND ORDER

DIETZ, Judge.

        Plaintiff, ZeroAvia, Inc. (“ZeroAvia”), protests a decision by the National Aeronautics
and Space Administration (“NASA”) to exclude ZeroAvia from the competitive range in a
multiple award procurement for an electric-powered aircraft demonstration. The government
asserts that ZeroAvia lacks standing to bring its protest and moves to dismiss its complaint under
Rule 12(b)(1) of the Rules of the United States Court of Federal Claims. Because ZeroAvia has
failed to provide sufficient factual support to demonstrate that it had a substantial chance for
award, the Court finds that ZeroAvia has failed to meet its burden to establish that it has standing
to bring its protest. Accordingly, the government’s motion to dismiss is GRANTED.

I.      BACKGROUND

       NASA issued a solicitation for the development of an electrified powertrain flight
demonstration to accelerate integration of electrified aircraft propulsion technologies into the
United States aviation industry. Admin. R. 281-83, 735, ECF No. 12 [hereinafter AR]. The

1
  This Opinion and Order was filed under seal on June 7, 2022, see ECF No. 22, in accordance with the Protective
Order entered on October 13, 2021. See ECF No. 10. The parties were given an opportunity to identify protected
information, including source selection, propriety information, and confidential information, for redaction. The
parties filed a joint status report proposing redactions on June 28, 2022. See ECF No. 26. All redactions were
unopposed. Id. at 1-2. The Court accepts all proposed redactions. All redactions have been blackened out.
solicitation called for a competitively negotiated procurement in accordance with Federal
Acquisition Regulation (“FAR”) Part 15. AR 682. NASA planned to award a single contract or
multiple contracts “to the responsible [o]fferor [or offerors] whose proposal conforms to the
solicitation and that will be most advantageous to the [g]overnment[.]” AR 743, 748-50. NASA
further explained that its tradeoff process would “us[e] the best value continuum where all
evaluation factors other than price, when combined, are significantly more important than price.”
AR 750. The solicitation required a proposal to be submitted in three volumes: Mission
Suitability, Past Performance, and Price. AR 735. The Mission Suitability evaluation factor is the
focus of this protest.

        The solicitation provided that the Mission Suitability Factor “will be numerically
weighted and scored on a 1000-point scale.” AR 743. The Mission Suitability Factor comprised
five subfactors, which were each assigned a point weight—Project Objectives (100 points);
Statement of Work (300 points); Capability and Technology Development (250 points); Data
Collection and Technical Performance Validation (250 points); and Cost, Schedule, Risk, and
Technical Performance Management (100 points). AR 745. NASA established specific page
limits for the overall mission suitability volume, as well as for each subfactor. AR 736, 999-
1000. In evaluating the subfactors, the Source Evaluation Board (“SEB”) would independently
evaluate each offeror’s mission suitability volume to identify all significant strengths, strengths,
weaknesses, significant weaknesses, and deficiencies. AR 743-44. Each subfactor would then be
assigned an adjectival rating with an associated percentile range—Excellent (91-100), Very
Good (71-90), Good (51-70), Fair (31-50), Poor (0-30). AR 744. The adjectival rating
percentages would be “applied to the subfactor weight to determine the point score” for each
subfactor. Id. The total score for the Mission Suitability Factor would “be determined by adding
the point scores received for each Mission Suitability subfactor together.” Id.

        NASA received seven proposals, of which six were evaluated by the SEB. 2 AR 7724-25,
7732-33. ZeroAvia, a company developing a hydrogen powered zero emissions flight system,
submitted a proposal. Compl. at 1, ECF No. 1; see also id. ¶ 5. Out of the six proposals
evaluated, ZeroAvia received the         score for the Mission Suitability Factor—a score of
out of 1000 possible points. AR 7762, 7792, 7847. The contracting officer established a
competitive range consisting of the four highest rated proposals. AR 7805-06. The offerors
selected for the competitive range received scores ranging from 876 to 920 points. Id. After
NASA notified ZeroAvia that it was excluded from the competitive range, ZeroAvia requested a
debriefing in accordance with FAR 15.505. AR 7829, 7840-47; see Compl. at 2. At the
debriefing, NASA informed ZeroAvia that it was excluded from the competitive range because
its proposal was assessed         weaknesses and       significant weaknesses for the Mission
Suitability Factor. Compl. at 2; see AR 7840-47.

        On October 8, 2021, ZeroAvia filed a complaint in this Court challenging its exclusion
from the competitive range. See Compl. at 8-9. The Court conducted an initial status conference
shortly thereafter. See Status Conf. Order, ECF No. 8. At the status conference, the government
proposed that it proceed with filing a motion to dismiss in advance of filing the administrative


2
 NASA eliminated one of the seven proposals due to its noncompliance with the solicitation requirements. See AR
7732, 7805.

                                                       2
record. See Oct. 13, 2021 Status Conf. at 9:42-11:24. 3 The government argued that there is no
need to file the administrative record because ZeroAvia lacks standing to pursue its protest. See
id. at 11:30-11:54. ZeroAvia “vehemently” objected to the government’s proposed approach and
argued that access to the administrative record was necessary for it to “respond intelligently” to
the government’s motion to dismiss. Id. at 12:08-13:40, 20:58-23:30, 24:08-24:41. The Court
agreed with ZeroAvia and ordered the government to file the administrative record prior to filing
its motion to dismiss. See Order at 1, ECF No. 9. The government filed the administrative record
on October 22, 2021. See AR. Subsequently, the government filed its motion to dismiss pursuant
to Rule 12(b)(1) of the Rules of the United States Court of Federal Claims (“RCFC”). See Def.’s
Mot. to Dismiss, ECF No. 13 [hereinafter Def.’s Mot.]. The government’s motion is fully
briefed, and the Court held oral argument on January 26, 2022.

II.     LEGAL STANDARDS

        A motion to dismiss for lack of standing pursuant to RCFC 12(b)(1) questions whether
the court has jurisdiction to adjudicate the merits of the underlying dispute. Warth v. Seldin, 422
U.S. 490, 498 (1975); RCFC 12(b)(1). The plaintiff bears the burden of establishing jurisdiction
by a preponderance of the evidence. Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992);
Reynolds v. Army & Air Force Exch. Serv., 846 F.2d 746, 748 (Fed. Cir. 1988). “To survive a
motion to dismiss for lack of standing, a complaint must contain sufficient factual matter that
would plausibly establish standing if accepted as true.” Crow Creek Sioux Tribe v. United States,
900 F.3d 1350, 1355 (Fed. Cir. 2018) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009))
(internal quotations and brackets omitted). Conclusory allegations unsupported by any factual
assertions will not withstand a motion to dismiss. Dyck v. Albertelli Law, 98 Fed. Cl. 624, 630
(2011). The Supreme Court has articulated that while the pleading standard does not require
“detailed factual allegations,” it does require more than “labels and conclusions.” Bell Atl. Corp.
v. Twombly, 550 U.S. 544, 555 (2007). A court should only assume the veracity of factual
allegations where they are well-pleaded. Iqbal, 556 U.S. at 664. If the Court determines that a
protestor lacks standing then it lacks jurisdiction, and the Court must dismiss the case. See
Arbaugh v. Y & H Corp., 546 U.S. 500, 514 (2006).

        This Court has jurisdiction under the Tucker Act to render judgment on a bid protest
action brought “by an interested party objecting to . . . any alleged violation of statute or
regulation in connection with a procurement.” 28 U.S.C. § 1491(b)(1) (emphasis added). Before
reaching the merits, the Court must first determine whether the protestor has standing to
challenge the agency’s award decision. Orbital Maint. & Constr. Co. v. United States, 145 Fed.
Cl. 71, 74 (2019); see Myers Investigative & Sec. Servs., Inc. v. United States, 275 F.3d 1366,
1369 (Fed. Cir. 2002) (highlighting that “standing is a threshold jurisdictional issue”). A
protestor eliminated from the competitive range is not necessarily precluded from establishing
standing. See Chenega Mgmt., LLC v. United States, 96 Fed. Cl. 556, 571 (2010) (citing Impresa
Construzioni Geom. Domenico Garufi v. United States, 238 F.3d 1324, 1334 (Fed. Cir. 2001)). A
protestor must show that it meets the standing requirements of § 1491(b)(1), which are “more


3
 The Court cites to the timestamp for the electronic digital recording (“EDR”) for the October 13, 2021 status
conference.

                                                         3
stringent” than the standing requirements imposed by Article III of the United States
Constitution. Diaz v. United States, 853 F.3d 1355, 1358 (Fed. Cir. 2017).

         To meet the more stringent standing requirements, a protestor must make two separate
showings—that it is an interested party and that it was prejudiced by a significant error in the
procurement process. Id. To satisfy the interested party requirement, a protester must show that it
is an actual or prospective bidder who possesses the requisite direct economic interest. Weeks
Marine, Inc. v. United States, 575 F.3d 1352, 1359 (Fed. Cir. 2009). A protestor has a direct
economic interest if it shows that it had a substantial chance of winning the contract. CliniComp
Int’l, Inc. v. United States, 904 F.3d 1353, 1358-59 (Fed. Cir. 2018). For the prejudice
requirement, the protestor must establish that, but for the alleged procurement error, the protestor
would have had a substantial chance of receiving the contract award. Diaz, 853 F.3d at 1358; see
Info. Tech. & Applications v. United States, 316 F.3d 1312, 1319 (Fed. Cir. 2003) (highlighting
that the “prejudice issue must be reached before addressing the merits”). “Despite the potential
relevance of prejudice in determining substantial chance, direct economic interest should still be
evaluated separately from prejudice.” Veteran Shredding, LLC v. United States, 140 Fed. Cl.
759, 765 (2018) (quoting CliniComp Int’l, 904 F.3d at 1358-59); Universal Marine Co. K.S.C. v.
United States, 120 Fed. Cl. 240, 248 (2015) (“[A] proper standing inquiry must not conflate the
requirement of ‘direct economic interest’ with prejudicial error.”) (citing Labatt Food Serv., Inc.
v. United States, 577 F.3d 1375, 1380 (Fed. Cir. 2009)).

III.   DISCUSSION

        ZeroAvia challenges its exclusion from the competitive range based on various theories
as to why NASA’s evaluation was flawed. See Compl. ¶¶ 10-21. The government moves to
dismiss ZeroAvia’s complaint for lack of standing arguing that its challenges are “based on
speculative alleged errors” in NASA’s evaluation and that its complaint “does not contain any
specific allegations regarding why the agency’s evaluation was incorrect let alone why it has
standing here.” Def.’s Mot. at 13, 16; Def.’s Reply at 3, ECF No. 15. When confronted with the
government’s motion to dismiss, ZeroAvia had an opportunity to defend its complaint and rebut
the assertion that it lacks standing. However, ZeroAvia failed to seize this opportunity to explain
how the information in its complaint satisfies its burden to demonstrate that it has standing. See
Pl.’s Resp. to Def.’s Mot. to Dismiss at 1-5, ECF No. 14 [hereinafter Pl.’s Resp.]. Because the
Court finds that ZeroAvia’s allegations of procurement errors do not contain sufficient factual
support to demonstrate that it had a substantial chance of receiving an award, ZeroAvia fails to
meet its burden to establish that it has standing.

        ZeroAvia’s complaint is plagued by broad, unsupported allegations of procurement errors
that are not sufficient to establish standing. A well-pled allegation of a procurement error may
confer standing to a protestor. See, e.g., Digitalis Educ. Sols., Inc. v. United States, 97 Fed. Cl.
89, 94 (2011), aff’d, 664 F.3d 1380 (Fed. Cir. 2012); Orbital Maint., 145 Fed. Cl. at 75-76; NVE,
Inc. v. United States, 121 Fed. Cl. 169, 180 (2015); Beta Analytics Int’l, Inc. v. United States, 67
Fed. Cl. 384, 395-96 (2005). However, allegations based upon conjecture are not enough to show
that a protestor had a substantial chance of winning the award. See HVF West, LLC v. United
States, 846 F. App’x 896, 898-99 (Fed. Cir. 2021) (citing Bannum, Inc. v. United States, 404

                                                 4
F.3d 1346, 1358 (Fed. Cir. 2005)). ZeroAvia vaguely asserts that “[f]or each and every one of
the identified weaknesses or deficiencies in [ZeroAvia’s] proposal, [ZeroAvia] either did, in fact,
provide the information identified, and/or was being judged against an evaluation factor not set
forth in the solicitation.” Compl. ¶ 16. ZeroAvia further states that “NASA indicated to
[ZeroAvia] that [it] failed to provide sufficient detail in several areas required by the
solicitation[;]” however, ZeroAvia asserts that “each and every one of those areas was addressed
in one or more of: [ZeroAvia’s] proposal; in oral presentations; or in questions and answers with
NASA during the procurement.” Id. ¶ 13. The fatal flaw with these allegations is that they lack
factual support. For instance, ZeroAvia does not identify any particular weakness or deficiency
that was assessed as a result of an alleged procurement error despite having access to such
information as a result of the debriefing. See, e.g., AR 7843-47 (debriefed evaluation findings for
ZeroAvia’s mission suitability volume). ZeroAvia likewise does not reference the solicitation
requirements or its proposal contents to demonstrate that it actually provided the required
information or that NASA employed unstated criteria in evaluating its proposal. Further, despite
the Court ordering the government to produce the administrative record in advance of filing its
motion to dismiss to allow ZeroAvia to “respond intelligently,” Status Conf. at 12:08-13:40,
ZeroAvia did not cite to the administrative record a single time in its response. See Pl.’s Resp. at
1-5. When faced with the government’s challenges to its standing, it is not enough for ZeroAvia
to merely rely on the bare allegations of procurement errors in its complaint. Instead, to meet its
burden, ZeroAvia must provide relevant, competent proof to establish that it has standing.
RMGS, Inc. v. United States, 140 Fed. Cl. 728, 736 (2018) (citing Reynolds, 846 F.2d at 748).

        ZeroAvia’s complaint contains allegations that are arguably more specific but similarly
lack sufficient factual support to establish standing. ZeroAvia argues that NASA employed
unstated evaluation criteria when it assessed weaknesses to its proposal due to “
                                           ” Compl. ¶ 14. ZeroAvia argues that while
“               [was] not an evaluation criterion in the solicitation[,]” it “clearly explained to
NASA, both in the proposal and in a variety of pre-procurement briefings, how
               would be provided.” Id. Yet, ZeroAvia provides no factual support for its
allegations. For instance, ZeroAvia fails to identify any particular weakness that was assessed
because of the alleged unstated criteria for                           or to reference any portions of
its proposal that explain how                           would be provided. ZeroAvia also argues
that NASA employed unstated evaluation criteria when it assessed a significant weakness that
“                                 ” Id. ¶ 15. ZeroAvia contends that it “demonstrate[d] what data it
would collect and how[,]” but it was “criticized for not supporting a detailed NASA modeling
effort, when detailed information about that effort was not part of the solicitation.” Id. Yet,
ZeroAvia again provides no factual support for its allegation.

        ZeroAvia’s allegation of unequal treatment also lacks factual support. ZeroAvia states
that “[c]ertain of NASA’s identified weaknesses and deficiencies involved a level of detail in
[ZeroAvia’s] proposal that was driven by the proposal page limitation” and that “no offerors
could meet the standard NASA set out in its evaluation of [ZeroAvia] and still remain within the
page limitations.” Compl. ¶ 17. ZeroAvia alleges that “NASA did not impose the same

                                                  5
evaluation penalties on the offerors included in the competitive range as it did on [ZeroAvia]”
based on its “information and belief.” Id. at 3-4 (emphasis added). ZeroAvia cannot rely on this
boilerplate language to sustain its claim when ZeroAvia provides no details of the information to
which it has access and on which it relies to form its belief. ZeroAvia provides no explanation
for its broad assertion that no offeror could meet the page limit and also provide the level of
detail required by NASA in its evaluation. Additionally, ZeroAvia does not attempt to illustrate a
lack of detail in the other offerors’ proposals. ZeroAvia’s complaint merely states that “[h]ad
[ZeroAvia] received the same page limit ‘pass’ as other offerors, it would have been included in
the competitive range, and eventually have received a contract as one of the offerors providing
the best value to the [g]overnment.” Id. at 4. This claim is highly speculative and devoid of any
factual support. Simply alleging that NASA treated ZeroAvia unequally by applying a different
standard when assessing the level of detail in its proposal without any factual support is mere
conjecture and not enough to confer standing. See Orbital Maint., 145 Fed. Cl. at 76 (holding the
protestor lacked standing because its “highly speculative” arguments were not enough to confer
standing); SOS Int’l LLC v. United States, 127 Fed. Cl. 576, 588 (2016) (finding the protestor’s
allegations as merely speculative and inadequate to support standing). 4

         ZeroAvia’s claim that NASA failed to engage in clarifications and meaningful
discussions in violation of the FAR is also too speculative and contradicted by the record.
ZeroAvia asserts that NASA failed to “engage in clarification or communication exchanges . . .
by failing to notify [ZeroAvia] of purported disqualifying but easily explainable issues in its
proposal.” Compl. at 4; id. ¶ 20. This argument is unsuccessful for two reasons. First, NASA did,
in fact, seek clarifications from ZeroAvia with respect to its proposal. See AR 6657-86, 6795-
834, 6928-47, 7078-164, 7255-304, 7429-77. Second, ZeroAvia grossly mischaracterizes the
purpose of clarifications under FAR 15.306(a)(2). See, e.g., Compl. at 3 (claiming that “various
NASA concerns” could have “easily” been clarified through clarifications). It is well-established
that clarifications under FAR 15.306(a)(2) provide an offeror the opportunity to “resolve minor
or clerical errors” only. See also Dell Fed. Sys., L.P. v. United States, 906 F.3d 982, 998 (Fed.
Cir. 2018) (“Clarifications are not to be used to cure proposal deficiencies or material omissions,
materially alter the technical or cost elements of the proposal, or otherwise revise the proposal.”).
ZeroAvia does not identify any weakness that could reasonably be considered a minor omission
or clerical error. To the contrary, the weaknesses identified in ZeroAvia’s proposal are clearly
not minor omissions or clerical errors and instead result from NASA’s determination that its
proposal lacked detail. See AR 744, 7491, 7734, 7759-62. ZeroAvia speculates that “[h]ad
NASA acted in [sic] reasonably it could easily have clarified its proposal, even without
providing a fully revised proposal, and thus would have been scored highly enough to be
included in the competitive range[.]” Compl. at 2. This argument is nothing more than mere
speculation.



4
  ZeroAvia’s claim that NASA treated ZeroAvia unequally because it did not provide ZeroAvia with the same “page
limit pass” is also contradicted by the administrative record. All offerors were subject to the same page limitations
set forth in the solicitation, and all offerors submitted proposals within such page limitations. See AR 999-1000,
2201-938, 3734-78, 3782-4071, 4140-282, 5566-6144, 6206-422.

                                                         6
        ZeroAvia’s assertion that NASA failed to conduct meaningful discussions under FAR
15.306(d)(3) is also unavailing. See Compl. ¶ 20. ZeroAvia contends that discussions “would
have resulted in [ZeroAvia] being selected as one of the offerors providing the best value to the
government.” Id. The problem with this argument is that ZeroAvia was not entitled to
discussions with NASA because the solicitation stated that “[t]he government intends to evaluate
offers and award a contract without discussions.” AR 1006 (emphasis added). Further, the
solicitation made clear that discussions, if any, would be limited to offerors selected for the
competitive range. See AR 1504. Because ZeroAvia received the              score and was not
included in the competitive range, it was not eligible for discussions. Therefore, ZeroAvia’s
assertion that it could have corrected its weaknesses through discussions is, at best, mere
speculation.

         In its response to the government’s motion to dismiss, ZeroAvia argues that, for the Court
to find that ZeroAvia has failed to demonstrate that it had a substantial chance of award, the
Court would be required “to actively rule on each of the factual and legal issues raised in the
protest, when those issues have not been fully briefed or argued[.]” Pl.’s Resp. at 5. This is not
the case. The Court’s conclusion that ZeroAvia has not met its burden to demonstrate that it had
a substantial chance of award is not a ruling on the merits of the issues raised but instead a
finding that ZeroAvia has not provided sufficient factual support for its alleged procurement
errors to establish that it has standing to bring its protest. See Media Techns. Licensing, LLC v.
Upper Deck Co., 334 F.3d 1366, 1370 (Fed. Cir. 2003) (“Because standing is jurisdictional, lack
of standing precludes a ruling on the merits.”). Standing is determined “as of the commencement
of suit,” Rothe Dev. Corp. v. Dep’t of Def., 413 F.3d 1327, 1334 (Fed. Cir. 2005), and ZeroAvia
bears the burden to establish that it has standing as part of its complaint. See Crow Creek Siox
Tribe, 900 F.3d at 1355. ZeroAvia has failed to meet its burden. To make matters worse, despite
the Court ordering the government to make the administrative record available in advance of
filing its motion to dismiss, ZeroAvia failed to utilize the administrative record to rebut the
government’s challenges and demonstrate how its complaint establishes that it has standing.
Consequently, when the Court is forced to parse through a complaint riddled with unsupported
allegations, dismissal for lack of standing is an inevitable outcome.

IV.    CONCLUSION

        For the reasons set forth above, the government’s motion to dismiss pursuant to RCFC
12(b)(1) is GRANTED. ZeroAvia’s complaint is DISMISSED WITHOUT PREJUDICE. The
Clerk is DIRECTED to enter judgment.

       IT IS SO ORDERED.

                                                 s/ Thompson M. Dietz
                                                 THOMPSON M. DIETZ, Judge




                                                7